Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
*1070Petitioner, a prison inmate, commenced this proceeding challenging a tier III disciplinary determination finding him guilty of soliciting or possessing personal identifying information of departmental employees. The Attorney General advises this Court that the administrative determination at issue has been reversed and all references thereto have been expunged from petitioner’s institutional record. Accordingly, petitioner has received all the relief to which he is entitled and this matter is moot (see Matter of York v Fischer, 55 AD3d 1096 [2008]; Matter of Rivera v Brown, 54 AD3d 1089 [2008]).
Peters, J.P., Rose, Kane, Stein and Garry, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.